Citation Nr: 0926869	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-16 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 14, 1984 to 
March 27, 1989.  He served in the National Guard and Reserves 
from March 28, 1989 to March 31, 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the Veteran's claims 
seeking entitlement to service connection for bilateral 
hearing loss, GERD, and hemorrhoids.  The Veteran's claims 
folder was subsequently transferred to the RO in Montgomery, 
Alabama.  The Board notes that entitlement to service 
connection for hearing loss of the left ear was granted in a 
rating decision issued by the VA RO in Montgomery, Alabama, 
in December 2006.

In a February 2007 statement, the Veteran informed VA that he 
is satisfied with the rating decision for his lumbosacral 
strain with degenerative changes, and with the rating 
decision for his radiculopathy of the right lower extremity.  
(The Veteran stated that he reserves the right to file for 
increases in those issues in the future, although every 
similarly situated Veteran has that right irrespective of 
whether he or `he reserves it.)  In a separate February 2007 
statement, the Veteran confirmed that he had dropped the 
issues of entitlement to service connection for lymphoma of 
the left forearm, chest discomfort, and cholesterol at his 
May 2006 hearing at the RO before the Decision Review Officer 
(DRO).  Therefore, those issues are considered withdrawn, and 
are no longer on appeal.  38 C.F.R. § 20.204.

The Veteran testified before a DRO at a hearing held at the 
RO in May 2006; a copy of the hearing transcript is in the 
record.

Further, the Board notes that the Veteran did not file his 
Substantive Appeal within 60 days from the date that the 
agency of original jurisdiction (AOJ) mailed the Statement of 
the Case (SOC) to him, or within the remainder of the 1-year 
period from the date of the mailing of the rating decision 
regarding his claim for service connection for hemorrhoids.  
See 38 C.F.R. § 20.302(b)(1) (2008).  However, VA regulations 
have created an exception to this requirement where 
additional evidence is submitted within one year of the date 
of mailing of the rating decision, and such evidence requires 
a Supplemental Statement of the Case (SSOC) as provided by 
38 C.F.R. § 19.31; in such cases, the time period to submit a 
substantive appeal is extended to 60 days after the SSOC is 
mailed to the Veteran.  See 38 C.F.R. § 20.302(b)(2) (2008).  
In this case, the Veteran submitted new evidence, namely a 
Report of Medical Examination dated April 2004, in which the 
Veteran was found on clinical evaluation immediately after 
separation from the Reserves to have external hemorrhoids.  
Moreover, the Veteran subsequently provided testimony at a 
DRO hearing in May 2006.  The RO issued SSOC in October 2006 
and March 2009.  The Veteran's representative's written 
statements in April 2009 perfected his appeal.


The issues of entitlement to service connection for GERD and 
hemorrhoids are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical evidence showing a level of 
hearing impairment of the right ear that is sufficient to be 
considered a disability.


CONCLUSION OF LAW

The Veteran's claimed hearing loss of the right ear was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

A July 2004 letter, provided to the Veteran before the 
September 2004 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was 
needed to establish his service connection claims, what VA 
would do and had done, and what evidence he should provide.  
The letter also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in March 2006.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The Veteran was provided with a VA 
examination for his claimed right ear hearing loss in July 
2006, and an addendum to that examination was provided in 
December 2006.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

Right Ear Hearing Loss

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as sensorineural hearing loss, become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
Consonant-Vowel Nucleus-Consonant (CNC) Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran contends in his June 2004 claim that he first 
incurred hearing loss in 1984.  In a November 2004 statement, 
the Veteran wrote that he sent VA the results of his in-
service hearing tests "to show I have a substantial amount 
of hearing loss over the course of 20 years of service."  
The Veteran further stated that "I indeed wore [military-] 
provided hearing protection during those same 20 years of 
service[, including] earplugs and SPH-4/H-56 flight 
helmets."  In his May 2005 substantive appeal, the Veteran 
again asserted that his service treatment records show 
hearing loss during service.  In December 2007, the Veteran 
stated that his hearing is getting worse with time.

At his May 2006 hearing before a DRO, the Veteran asserted 
that he was exposed to extreme noise from turbine engines 
while working as a maintenance officer, helicopter pilot, and 
maintenance test pilot in service.  He noted that he now has 
difficulty hearing when in a crowded room.  He stated that he 
wore hearing protection in service, including Personal 
Protective Equipment (PPE) such as an SPH-4 helmet, earplugs, 
"Mickey Mouse ears," or a headset while working around 
aircraft.  The Veteran also attributed some of his hearing 
loss to aging.

The Veteran's service treatment records from his time on 
active duty include the results of one undated audiogram, 
which showed right ear puretone decibel thresholds of 10, 5, 
15, 10, and 10 for the frequencies of 500 Hertz, 1000 Hertz, 
2000 Hertz, 3000 Hertz, and 4000 Hertz.  No speech 
recognition score was associated with the examination.

The Veteran has also submitted a printout of an Audiology 
Report from an Army medical center website.  The Report lists 
the Veteran's name and other identifying information, and 
includes the results of his audiometric tests from both 
active duty and reserve duty service.  No speech recognition 
scores were associated with these tests.

In May 1984, the Veteran had right ear puretone decibel 
thresholds of 10, 10, 20, 10, and 10 for the frequencies of 
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.

In February 1986, the Veteran had right ear puretone decibel 
thresholds of 10, 10, 10, 10, and 10 for the frequencies of 
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.

In February 1987, the Veteran had right ear puretone decibel 
thresholds of 10, 10, 20, 15, and 10 for the frequencies of 
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.

In January 1988, the Veteran had right ear puretone decibel 
thresholds of 5, 10, 10, 10, and 5 for the frequencies of 500 
Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.

In January 1989, the Veteran had right ear puretone decibel 
thresholds of 10, 5, 15, 10, and 10 for the frequencies of 
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.

In January 1990, the Veteran had right ear puretone decibel 
thresholds of 10, 10, 15, 10, and 20 for the frequencies of 
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.

In January 1991, the Veteran had right ear puretone decibel 
thresholds of 10, 15, 10, 5, and 15 for the frequencies of 
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.

In January 1992, the Veteran had right ear puretone decibel 
thresholds of 5, 5, 15, 5, and 10 for the frequencies of 500 
Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.

In January 1993, the Veteran had right ear puretone decibel 
thresholds of 10, 15, 10, 10, and 20 for the frequencies of 
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.

In January 1994, the Veteran had right ear puretone decibel 
thresholds of 10, 15, 10, 15, and 20 for the frequencies of 
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.

In February 1995, the Veteran had right ear puretone decibel 
thresholds of 5, 10, 15, 15, and 20 for the frequencies of 
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.

In March 1996, the Veteran had right ear puretone decibel 
thresholds of 10, 15, 15, 20, and 15 for the frequencies of 
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.

In December 1996, the Veteran had right ear puretone decibel 
thresholds of 10, 10, 15, 10, and 15 for the frequencies of 
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.

In December 1997, the Veteran had right ear puretone decibel 
thresholds of 10, 15, 10, 15, and 25 for the frequencies of 
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.

In February 1999, the Veteran had right ear puretone decibel 
thresholds of 10, 20, 20, 20, and 20 for the frequencies of 
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.

In January 2000, the Veteran had right ear puretone decibel 
thresholds of 5, 15, 15, 20, and 25 for the frequencies of 
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.

In December 2000, the Veteran had right ear puretone decibel 
thresholds of 10, 15, 15, 15, and 30 for the frequencies of 
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.

In February 2002, the Veteran had right ear puretone decibel 
thresholds of 10, 15, 15, 15, and 25 for the frequencies of 
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.

In January 2003, the Veteran had right ear puretone decibel 
thresholds of 10, 20, 20, 20, and 30 for the frequencies of 
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.

An April 2004 audiometric examination administered 
immediately following the Veteran's separation from reserve 
duty service shows that the Veteran had right ear puretone 
decibel thresholds of 20, 25, 25, 25, and 45 for the 
frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, 
and 4000 Hertz.  No speech recognition score was associated 
with this test.  Also in April 2004, a clinician from the 
Reserves opined that the Veteran "developed hearing loss 
[secondary] to environmental/work noise hazards [and] 
exposure despite use of hearing protection."

Because the results of the Veteran's April 2004 audiometric 
examination showed that he had qualifying hearing loss under 
38 C.F.R. § 3.385, the Veteran was provided with a VA 
examination in July 2006.

In his July 2006 VA examination, the Veteran stated that his 
situation of greatest difficulty is understanding in the 
presence of background noise.  The Veteran reported that he 
was exposed to noise from small arms fire, aviation ground 
support equipment, test equipment, helicopters, and aircraft 
engines in service.  The Veteran also reported that, 
following service, he has had occupational noise exposure 
from helicopters, and occasional recreational noise exposure 
from lawnmowers, power tools, and motorcycles.  The VA 
examiner noted the results of the Veteran's April 2004 
audiometric examination, which showed moderate right ear 
hearing loss at 4000 Hertz.  On examination in July 2006, the 
Veteran had right ear puretone decibel thresholds of 15, 20, 
25, 20, and 35 for the frequencies of 500 Hertz, 1000 Hertz, 
2000 Hertz, 3000 Hertz, and 4000 Hertz.  The Veteran had a 
speech recognition score in his right ear of 94 percent, 
based on the Maryland CNC Test.  The VA examiner found that, 
in accordance with VA regulations, the Veteran's hearing in 
his right ear was within normal limits.  He noted that while 
the Veteran had some mild clinical hearing loss in his right 
ear, it was not sufficient to meet the criteria for a 
disability under VA regulations.  38 C.F.R. § 3.385.  In a 
December 2006 addendum to the VA examination, the examiner 
noted that he reviewed the Veteran's claims file after the 
examination, but before writing the addendum.  He noted that 
the Veteran's hearing loss "is at least as likely as not due 
to noise exposure in the military," but also restated that 
the Veteran's hearing loss in the right ear on examination 
"did not rise to the level of disability under VA 
guidelines."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.

In February 2007, a Command Surgeon wrote a letter to VA 
stating that, in his opinion, the Veteran "has suffered 
Moderate Sensorineural Hearing Loss from his chronic exposure 
to loud noises and low/high frequencies from his occupation.  
He has spent 20 years in Army Aviation as an Army Aviator."  
The Command Surgeon noted the results of the Veteran's May 
1984 audiometric examination in service.  He further noted 
the Veteran's July 2006 VA examination, and stated that he 
"agree[s] with all [of the VA examiner's] interpretations of 
loss based on the VA disability regulations."

The conclusions of the Command Surgeon also constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1).  Both 
the VA examiner and the Command Surgeon agree that the 
Veteran had moderate right ear hearing loss at 4000 Hertz in 
April 2004, and that the Veteran currently has no cognizable 
right ear hearing loss under VA disability regulations, 
specifically 38 C.F.R. § 3.385.

The Board emphasizes that, although the Veteran is competent 
to report his observations, he is not competent to determine 
the extent and severity of his right ear hearing loss, absent 
evidence showing that he has medical training or expertise.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the absence of proof of a current disability, there can be 
no valid claim for service connection.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).  The requirement 
that a current disability be present is satisfied "when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim...even though the disability resolves prior to the 
Secretary's adjudication of the claim."  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  In this case, the 
Veteran's most recent, and only, competent medical diagnosis 
of right ear hearing loss was in April 2004.  (By contrast, 
the Veteran has audiometric results that do not meet the VA 
requirements for hearing loss dated May 1984, February 1986, 
February 1987, January 1988, January 1989, January 1990, 
January 1991, January 1992, January 1993, January 1994, 
February 1995, March 1996, December 1996, December 1997, 
February 1999, January 2000, December 2000, February 2002, 
January 2003, and July 2006.)  The Veteran filed his claim 
for entitlement to service connection for hearing loss in 
June 2004, two months after his only competent medical 
diagnosis of right ear hearing loss cognizable under VA 
regulations.  Because there was no current disability at the 
time the claim was filed, and there remains no current 
disability, no valid claim for service connection exists.

The Board notes, moreover, that the two month difference 
between the Veteran's diagnosis of cognizable hearing loss 
under 38 C.F.R. § 3.385 and his filing of his claim is not 
the only reason for the denial in this case.  The Board 
further finds that the results of the April 2004 audiometric 
examination are outweighed by the more numerous data garnered 
from the results of the Veteran's other 20 audiometric 
examinations, and especially by the January 2003 and July 
2006 examinations that immediately preceded and followed his 
April 2004 examination.

There are no medical records, service or post-service, 
showing right ear hearing loss to a degree of 10 percent or 
more within one year of separation from active service 
(namely, within one year of March 1989).  Thus, the Veteran's 
claimed right ear hearing loss is not presumed to have been 
incurred in service under the provisions of 38 C.F.R. §§ 
3.307, 3.309.

The preponderance of the evidence is against the award of 
service connection for the Veteran's right ear hearing loss; 
it follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.


ORDER

Service connection for hearing loss in the right ear is 
denied.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claims for service connection 
for GERD and hemorrhoids.  With respect to both claims, VA 
has a duty to obtain records in the custody of a Federal 
department or agency; in this case, the Veteran's dates of 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA) must be found, added to the record, and 
considered in determining the resolution of the Veteran's 
claims.  38 C.F.R. § 3.159(c)(2).

The evidence of record shows that the Veteran served in the 
National Guard and Reserves from March 28, 1989 to March 31, 
2004; however, his dates of ACDUTRA and INACDUTRA are not of 
record.  On remand, the Agency of Original Jurisdiction (AOJ) 
should contact the National Personnel Records Center (NPRC) 
and obtain those dates.

After those records have been obtained, the NPRC should 
determine whether the Veteran's claimed symptomatology 
related to GERD and hemorrhoids arose during ACDUTRA or 
INACDUTRA.  The term "active military, naval, or air 
service," as used in 38 C.F.R. § 3.303(a), includes active 
duty (AD) and any period of ACDUTRA during which the 
individual concerned was disabled or died from disease or 
injury incurred or aggravated in the line of duty, and any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury, but not disease, incurred or 
aggravated in the line of duty.  See 38 C.F.R. §§ 3.6(a), 
(c), (d).

Additionally, if and only if the Veteran's records show that 
he was engaged in "active military, naval, or air service" 
when he contracted GERD and/or hemorrhoids, the Veteran 
should be provided with a medical examination, to include a 
medical nexus opinion, for each claimed condition that the 
record shows was incurred during active service.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the NPRC 
or the service department verify all 
periods of the Veteran's service while in 
the National Guard and Reserves, to 
include verification of all dates of the 
Veteran's ACDUTRA and INACDUTRA.  If 
records do not exist, or if the custodian 
does not have them, please have the 
provider indicate that information.

2.  After completion of the above, if and 
only if the AOJ finds that the Veteran's 
symptomatology attributable to GERD was 
noted during ACDUTRA, it should schedule 
the Veteran for an examination, by an 
appropriate specialist, to determine the 
nature, extent, and etiology of his GERD.  
The claims file should be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  All indicated 
tests and studies should be undertaken.  
The examiner should express opinions as to 
whether the Veteran had GERD in service, 
and whether it is at least as likely as 
not (meaning 50 percent or more probable) 
that the Veteran's GERD was caused or 
aggravated by his ACDUTRA service.  
Rationale for opinions expressed should be 
given in detail.  If it is not possible to 
provide an opinion, the examiner should 
state the reasons therefore.

3.  Following completion of 1. and 2. 
above, if and only if the AOJ finds that 
the Veteran's symptomatology attributable 
to hemorrhoids was noted during ACDUTRA 
service, it should schedule the Veteran 
for an examination, by an appropriate 
specialist, to determine the nature, 
extent, and etiology of his hemorrhoids.  
The claims file should be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  All indicated 
tests and studies should be undertaken.  
The examiner should express opinions as to 
whether the Veteran had hemorrhoids during 
ACDUTRA service, and whether it is at 
least as likely as not (meaning 50 percent 
or more probable) that the Veteran's 
hemorrhoids was caused or aggravated by 
his ACDUTRA service.  Rationale for 
opinions expressed should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons therefore.

4.  After completion of the above, the AOJ 
should readjudicate the issues of 
entitlement to service connection for GERD 
and hemorrhoids.  If any determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claims.  38 C.F.R. § 
3.655 (2008).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


